                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS

THE ESTATE OF MARQUEZ SMART,                                           )
by Randall Smart and Brenda Bryant                                     )
as Administrators of the Estate of                                     )
Marquez Smart,                                                         )
                                                                       )
                                          Plaintiff,                   )
                                                                       )
v.                                                                     )   Case No. 14-2111-JPO
                                                                       )
OFFICER AARON CHAFFEE,                                                 )
in his individual capacity,                                            )
                                                                       )
                                          Defendant.                   )

                                                              ORDER

          The court has been notified that the parties have settled and compromised the claims

in this lawsuit.

          IT IS THEREFORE ORDERED that the clerk administratively terminate this

action without prejudice to the rights of the parties to reopen the proceedings for good

cause shown, for the entry of any stipulation or order, or for any other purpose required to

obtain a final determination of the litigation. On or before September 13, 2021, the parties

shall file a stipulation of dismissal under Rule 41(a)(1) of the Federal Rules of Civil

Procedure. If no such stipulation is received within the specified time and the parties have

not reopened for the purpose of obtaining a final determination, this order shall constitute,



                                                                   1
O:\Trial\14-2111_Smart v. City of Wichita\order admin close.docx
for purposes of Rule 58 of the Federal Rules of Civil Procedure, the court’s entry of final

judgment of dismissal with prejudice under Rule 41(a)(2).

          IT IS SO ORDERED.

          Dated July 15, 2021, at Kansas City, Kansas.

                                                                        s/ James P. O=Hara
                                                                       James P. O=Hara
                                                                       U.S. Magistrate Judge




                                                                   2
O:\Trial\14-2111_Smart v. City of Wichita\order admin close.docx
